DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 21 September 2022, Applicant did not amend the claims.  Claims 1-16 are pending.
Restriction/Election
Applicant elected the following four species without traverse: (i) improvement in optic nerve head blood flow, as the indicator of therapeutic efficacy; (ii) injection, as the route of administration; (iii) microneedle injector, as the targeted drug delivery system; and (iv) intravitreal, as the delivery platform.
Pursuant to 37 CFR 1.142(b), claims 3, 5, and 6 are withdrawn from consideration because they are directed to non-elected indicators of therapeutic efficacy.   
Claims 1, 2, 4, and 7-16 are considered below.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 4, and 7-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Claim 1, which is directed to a method of treating glaucoma, fails to identify the patient population with clarity.  Does the subject actually have to have glaucoma to satisfy the claim?  This ambiguity renders claim 1 and all claims depending thereon indefinite.  MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)”).  The examiner recommends amending claim 1 as follows: “contacting an optical tissue in a subject in need thereof with a composition comprising a therapeutically effective amount of Edonentan or a pharmaceutically acceptable salt thereof.”
Claim 11 recites the following trademark: Novadur.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Applicant is required to delete the trademark and, if desired, replace that trademark with terminology generically describing that delivery system.  MPEP § 2173.05(u).  Consequently, claim 11 is indefinite.
Claim 11 additionally recites the following limitation: “Microneedle/Needle-less Injectors.”  The foregoing limitation is unclear because it is inherently contradictory.  How can an injector simultaneously have a microneedle and yet be needle-less?  This deficiency renders the claim 11 indefinite.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yorio (US 2003/0176356 A1) in view of Davenport (“Endothelin.” Pharmacological reviews 68.2 (2016): 357-418) and Eggenweiler (US 2004/0063731 A1).  
Yorio is directed to endothelin antagonists for the treatment of glaucoma (title/abstract).
Yorio discloses that “Endothelins (‘ET’) are potent vasoactive peptides that are implicated in the development and progression of certain forms of glaucoma (e.g. primary open-angle and normal tension glaucomas), which results in the apoptotic death of retinal ganglion cells and progressive cell death leads to blindness” (para. [0010]).
Yorio discloses that an effective amount of an ET antagonist in a pharmaceutically acceptable vehicle can be administered to treat glaucoma (paras. [0014], [0015], [0088], and [0095]).
Yorio discloses that the “ET antagonist(s) may be administered systemically, topically, by intraocular injection, intraocular perfusion, periocular injection or retrobulbar injection” (para. [0087] (emphasis added); see also paras. [0014] and [0026]).  An exemplary eye drop formulation is disclosed in Example 9 (para. [0096]), and an exemplary intraocular injection formulation is disclosed in Example 10 (para. [0097]).  The examiner notes that either of those formulations is administered by “contacting an optical tissue” (Applicant’s claim 1).
Yorio additionally discloses as follows: “ET antagonist(s) of the present invention are represented generically in the examples as ‘ET antagonist.’  However, the drugs listed in Tables 1 and Table 2 are representative agents in these classes.  The invention includes any agent related in structure and pharmacology to these agents.”  (Emphasis added) Para. [0095].  
Although Yorio identifies several compounds as exemplary ET antagonists in Table 2 (para. [0132]), Yorio is silent regarding edonentan.  Consequently, Yorio does not satisfy claim 1 of the present application.  As explained below, the following two references compensate for this deficiency: Davenport and Eggenweiler.
Davenport is a pharmacological review directed to endothelins and antagonists thereof (Abstract).
Davenport teaches that edonentan, also known as BMS-207940, is an endothelin (ET) antagonist undergoing clinical trials (page 392 at Table 5).
Eggenweiler is directed to a pharmaceutical preparation comprising at least one phosphodiesterase V inhibitor have, and/or physiologically acceptable salts and/or solvates thereof and at least one endothelin receptor antagonist for the preparation of a medicament for the treatment of various medical conditions, for example, glaucoma (Abstract).
Eggenweiler teaches that BMS-207940 (edonentan) is a preferred endothelin receptor antagonist (para. [0117] and claims 10, 25, and 40).  
Eggenweiler teaches that the endothelin receptor antagonist can be administered to treat glaucoma (paras. [0043], [0453], [0667], and [0870] and claims 13, 28, and 43).
Before the effective filing date of the claimed invention, the teachings of Davenport and Eggenweiler would have motivated a person having ordinary skill in the art to modify Yorio by selecting edonentan as the endothelin antagonist, in an effort to yield a more effective treatment for glaucoma.  The foregoing modification would have been made with a reasonable expectation of success, especially considering (i) Davenport teaches edonentan is undergoing clinical trials as an endothelin antagonist and (ii) Eggenweiler teaches edonentan can be administered to treat glaucoma.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  Therefore, claims 1 and 10 are prima facie obvious.  
Regarding claims 7-9, Eggenweiler teaches that the endothelin receptor antagonists identified therein (e.g., edonentan) are preferably administered in doses of between about 1 and 500 mg per dosage unit to treat glaucoma (paras. [0452]-[0453], [0666]-[0667], and [0869]-[0870]).  The low end of the foregoing range (about 1 mg) is overlapped by the corresponding range recited in claim 7.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Regarding claim 9, the low end of the foregoing range is close enough to the high end of the claimed range (about 500 µg) to support a finding of prima facie obviousness.  MPEP § 2144.05(I) (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).  Regarding claim 8 and in further regard to claim 9, Yorio discloses as follows: “The exact dosage of one or more ET antagonist(s) to be administered to the patient will vary, but will be determined by clinicians skilled in the art.  Various factors affecting the dosage amount include the actual disease to be treated, the severity of condition, the health of the patient, the potency and specific efficacy of the ET antagonist(s), and so on.  The amount dosed, however, will be an ‘effective amount.’  As used herein, the term ‘effective amount’ is an amount, which inhibits ET’s activity at a level effective for therapy.”  Para. [0088].  The foregoing disclosure is sufficient to establish prima facie obviousness on the basis of routine experimentation.  MPEP § 214405(II)(A) (“‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”), quoting In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In the interest of compact prosecution, the examiner notes that Applicant can rebut a prima facie case of obviousness by showing the criticality of the claimed range.  MPEP § 2144.05(III)(A); see also MPEP § 716.02(d)(II) (“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”), citing In re Hill, 284 F.2d 955 (CCPA 1960).  
Regarding claims 12-16, Yorio discloses that “endothelin levels may be high in the back of the eye from retinal sources, and these increases in endothelin have detrimental and pathophysiological effects on the optic nerve” (para. [0047]) and suggests delivering the endothelin antagonist to the back of the eye for that reason (para. [0080]).  Yorio additionally discloses intravitreal delivery, intraocular injections, and retrobulbar injections.  Paras. [0087]-[0089] and page 14 at claim 17 (“whereby administering the effective amount of one the ET antagonist is selected from a group consisting of retrobulbar injection, intracameral delivery, intravitreal delivery”).  In further regard to claims 14-16, the dosing frequency is subject to routine experimentation, as discussed above in the rejection of claims 7-9.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yorio in view of Davenport and Eggenweiler, as applied above to claims 1, 7-10 and 12-16, and further in view of Almarsson (US 7,927,613 B2).
Yorio, Davenport, and Eggenweiler are silent as to whether the endothelin antagonist can be administered in crystalline form.  Consequently, they do not satisfy claim 2.  As explained below, Almarsson compensates for this deficiency.
Almarsson is directed to pharmaceutical co-crystal compositions (title).
Almarsson teaches that “when an API and a selected co-crystal former are allowed to form co-crystals, the resulting co-crystals give rise to improved properties of the API, as compared to the API in a free form (including free acids, free bases, and zwitter ions, hydrates, solvates, etc.), or an acid or base salt thereof particularly with respect to: solubility, dissolution, bioavailability, stability, Cmax, Tmax, processability, longer lasting therapeutic plasma concentration, hygroscopicity, crystallization of amorphous compounds, decrease in form diversity (including polymorphism and crystal habit), change in morphology or crystal habit, etc.”  Column 8, lines 37-47.  Almarsson identifies edonentan as an API that would benefit from co-crystallization.  Columns 241-242 at Table IV.  Almarsson teaches how to form the co-crystals in columns 9-12.  
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have been motivated to modify Yorio by selecting the co-crystalline form of edonentan taught in Almarsson, in an effort to enhance the stability and/or bioavailability of the edonentan formulation.  Therefore, claim 2 is prima facie obvious.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yorio in view of Davenport and Eggenweiler, as applied above to claims 1, 7-10 and 12-16, and further in view of Shoshani (“Endothelin and its suspected role in the pathogenesis and possible treatment of glaucoma.” Current eye research 37.1 (2012): 1-11).
Yorio, Davenport, and Eggenweiler are silent as to whether therapeutic efficacy of the glaucoma treatment can be determined by assessing improvement in retinal blood flow.  Consequently, they do not satisfy claim 4.  As explained below, Shoshani compensates for this deficiency.
Shoshani is directed to endothelin and its suspected role in the pathogenesis and possible treatment of glaucoma (title).
Shoshani teaches that “several endothelin antagonists have shown benefit in the treatment of pulmonary arterial hypertension and have been shown to have a potential role in glaucoma therapy” (page 2, left column) and the “[r]ecent findings suggest that endothelin inhibition may improve ocular blood flow, thus affecting ocular function and ocular vascular parameters” (id.).  
Shoshani teaches that the efficacy of endothelin antagonists can be evaluated by improvement in choroidal and optic nerve head blood flow (page 2 at paragraph bridging the left and right columns).  See also page 4, right column (“In anesthetized cats, intravitreal injection of ET-1 [endothelin] resulted in a dose-dependent and sustained reduction of optic nerve head blood flow”).  
Before the effective filing date of the claimed invention, the teachings of Shoshani would have motivated a person having ordinary skill in the art to modify Yorio by monitoring the glaucoma patient’s optic nerve head flood flow, in order to ascertain the effectiveness of the treatment with edonentan, which is an endothelin antagonist.  Therefore, claim 4 is prima facie obvious.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yorio in view of Davenport and Eggenweiler, as applied above to claims 1, 7-10 and 12-16, and further in view of Morrison (US 5,364,374).
Although Yorio discloses that the endothelin antagonist can be administered by intraocular injection or retrobulbar injection, Yorio is silent as to whether those injections can be performed using a microneedle injector (Applicant’s elected species), which is recited in claim 11.  As explained below, Morrison compensates for this deficiency.
Morrison is directed to a microneedle for injection of ocular blood vessels (title).
Morrison teaches that the microneedle disclosed therein is specifically intended for use in treating glaucoma (Abstract and column 1, lines 14-19).
Morrison teaches that the microneedle permits the efficient delivery of glaucoma medication into the eye, thereby overcoming the problem of poor drug penetration by eye drop formulations, while advantageously avoiding undesirable systemic effects (column 1, lines 42-51; column 1, line 65 to column 2, line 6; column 2, lines 39-58).
Before the effective filing date of the claimed invention, a person having ordinary skill in the art would have been motivated to modify Yorio by selecting the microneedle taught in Morrison as the injection device for the anti-glaucoma edonentan formulation.  Therefore, claim 11 is prima facie obvious.  MPEP § 2144.07 (the selection of a known device based on its suitability for its intended use can support a prima facie obviousness determination).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” grantedby a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. Aweb-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1, 2, 4, and 7-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of co-pending Application No. 16/521,959 (as amended on 23 March 2022).
The conflicting claims (the claims of the ’959 Application) are directed to a substantially similar method of treatment.  For example, compare conflicting claims 1, 3, 10, 11, 18, 19, and 21 to claim 1 of the present application.  Those conflicting claims collectively teach treating glaucoma by contacting the eye with an edonentan formulation.  This is a provisional rejection because the conflicting claims have not been patented.  
Conclusion
Claims 1, 2, 4, and 7-16 are rejected.
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.A./
08 October 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611